Citation Nr: 0105392	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability as secondary to the service-connected post-
operative neuropathy of the left (minor) median nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1965 to April 
1968, to include a period of service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The RO, in pertinent part, denied entitlement to service 
connection for a cervical spine disability as secondary to 
the service-connected post-operative neuropathy of the left 
(minor) median nerve.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

The Board notes that in March 1999, the RO also denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  During the pendency 
of this appeal, in October 1999, the RO granted the veteran's 
claim of entitlement to service connection for PTSD, wherein 
a 50 percent rating evaluation was assigned.  While the 
veteran indicated in his December 1999 Appeal to the Board of 
Veterans' Appeals (VA Form 9) that he agreed with the above 
grant and that this claim was no longer in issue, his 
representative by letter dated in October 2000, filed on the 
veteran's behalf a notice of disagreement as to the assigned 
rating evaluation.  This matter is further addressed in the 
remand portion below.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 1991).  In this regard, service connection is in effect 
for post-operative neuropathy of the left (minor) median 
nerve, evaluated as 40 percent disabling; shell fragment 
wound of the left (minor) arm, evaluated as 10 percent 
disabling; shell fragment wound of both thighs, evaluated as 
noncompensable; and PTSD, evaluated as 50 percent disabling.  
The combined schedular evaluation is 70 percent.

In December 1998, the veteran filed a claim of entitlement to 
service connection for a cervical spine disability as 
secondary to his service-connected left arm and hand 
disabilities.  In support of his claim, he included VA 
medical records dated in December 1983 which show that he 
experienced chronic constant left arm and shoulder pain 
secondary to nerve injury and cervical myositis.

VA outpatient treatment records dated from September 1996 to 
August 1999 show that the veteran continued to be treated for 
symptoms associated with his service-connected left arm and 
hand disabilities.  The veteran was said to have reported 
pain and stiffness in the neck and left shoulder areas, 
requiring the use of a transcutaneous electrical nerve 
stimulating (TENS) unit.

In a lay statement from the veteran's spouse dated in 
December 1998, it was indicated that he experienced left arm 
pain that extended up to his shoulder to his neck and to his 
cervical spine.  The veteran's spouse indicated that the pain 
was so severe that he could no longer work.

In his notice of disagreement dated in April 1999, the 
veteran requested a VA neurological examination of his 
cervical spine disorder which he reiterated was secondary to 
his service-connected post-operative neuropathy of the left 
(minor) median nerve.  There is no indication in the 
veteran's claims folder that such an examination was ever 
scheduled.

The Board notes service connection may be granted for a 
disorder which is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The Board is of the opinion that a VA examination would be of 
assistance in rendering a decision regarding this matter.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999) which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991); VAOPGCPREC 11-00.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes that 
the veteran has not been afforded a recent VA examination in 
light of the change in law.

As the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA OGCPREC 16-92; (published 
at 57 Fed. Reg. 49,747 (1992)).




As the Board noted earlier, the representative, on the 
veteran's behalf, filed a notice of disagreement with the 
October 1999 rating decision wherein the RO granted 
entitlement to service connection for PTSD with assignment of 
a 50 percent evaluation.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement therewith, the claimant is entitled 
to a statement of the case, and the RO's failure to issue 
such is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
cervical spine disorder.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by a board composed of an 
orthopedic surgeon and a neurologist or 
other appropriate available specialists 
for the purpose of ascertaining whether 
any cervical spine disorder found on 
examinations is/are secondary to his 
service-connected postoperative 
neuropathy of the left median nerve.  

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

If a current cervical spine disorder(s) 
is/are diagnosed, the examiners should 
express an opinion as to whether any such 
disorder(s) is/are proximately due to or 
the result of the service-connected 
postoperative neuropathy of the left 
median nerve.  If the service-connected 
postoperative neuropathy of the left 
median nerve has aggravated any cervical 
spine disorder(s) present, the examiners 
must address the following medical 
issues:

(1) The baseline manifestations which are 
due to the effects of any cervical spine 
disorder(s) present;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to the service-connected 
postoperative neuropathy of the left 
median nerve; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any cervical spine disorder(s) present 
is proximately due to the service-
connected postoperative neuropathy of the 
left median nerve.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

3.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with its grant of 
entitlement to service connection for 
PTSD with assignment of a 50 percent 
evaluation.  The RO should notify the 
veteran of need and requisite time to 
file a substantive appeal if he wishes 
appellate review.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a cervical spine 
disability as secondary to the service-
connected postoperative neuropathy of the 
left median nerve.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

